DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of restriction in the reply filed on 8/10/2022 is acknowledged.  The traversal is on the ground(s) that a thorough search would encompass the subject matter in the remaining portion would encompass the search of the any of the groups.  This is not found persuasive because the examiner has stated why the search is burdensome . Applicant does not contest the grounds set for by the examiner. Instead they conjecture without support that the search is not burdensome. The examiner may find art to read on one of the groups in the search for group, and if the examiner does can and will reconsider the restriction at that point. However, applicant can always state on the record that any one group is obvious to any of the others and the examiner will withdraw the restriction and examine all the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II and species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and  4-5 are is/are rejected under 35 U.S.C. 102a2 as being anticipated by Huang (20220102576).

a.	As to claim 1, Huang teaches An optical sensor package, comprising: an optical sensor chip (figures 2e-2f) item 32 and can also include 31 as the base the detect is item 33), the optical sensor chip comprising: a base layer (all of 32 can be consider abas layer); 5a light detection region (item 33), arranged in the base layer (item 33 is in 32 per description); and a light source (item 34), arranged on and electrically coupled to the base layer (35 from 34 to 32 provides electrical coupling); a first light blocking wall, arranged on the base layer of the optical sensor chip, and located between the light detection region and the light source (item 36A); and a second light blocking wall, stacked on the first light blocking wall and 10having a different material from the first light blocking wall (item 391 figure 2E shows them stacked).
b.	As to claim 2, Huang teaches , wherein an upper surface of the first light blocking wall has a notch for accommodating a bottom part of the second light blocking wall (item 36a has a L shape notch to accommodate item 391).
c.	As to claim 4, Huang teaches further comprising a substrate item 31), wherein the base layer of the optical sensor chip is arranged on and electrically coupled to the substrate. (see wires from 32 to 31 that connect 32 and inherently 34 to the substrate.
d.	As to claim 5, Huang teaches further comprising a transparent layer encapsulating an upper surface of the substrate (item 37), the base layer, the light detection region, the first light blocking wall and the light source (see figure 2E also 3C), wherein the transparent layer has a groove for accommodating the second light blocking wall (this is inherent by the structure and nature of Huang but see also figure 3D). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1 and 7 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saugier (20160284920).
a.	As to claim 1, Saugier teaches An optical sensor package, comprising: an optical sensor chip items(items 428 and 418), the optical sensor chip comprising: a base layer (items 428 and 418); 5a light detection region, arranged in the base layer (item 420); and a light source, arranged on and electrically coupled to the base layer (items 414 connected to the base by 426); a first light blocking wall, arranged on the base layer of the optical sensor chip (item 440 though an adhesive still blocks/reflects some light), and located between the light detection region and the light source (figure 4a- 4b); and a second light blocking wall, stacked on the first light blocking wall and 10having a different material from the first light blocking wall (item 412).
b.	As to claim 7, Saugier teaches further comprising a fringe light blocking wall arranged on the base layer outside the light detection region and the light source (items 440 and 410), wherein the fringe light blocking wall comprises an upper 11part corresponding to the second light blocking wall (item 410) and a lower part corresponding to the first light blocking wall (item 440).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Etschmaier (20210373132).
a.	As to claim 3,Huang does not explicitly teach wherein an upper part of the 15second light blocking wall has a first width, and a lower part of the second light blocking wall has a second width smaller than the first width. 
However applicant show no unexpected results for the results.
Etschmaier teaches  a first light blocking layer (item 40) and a second on the first (item 60 figure 4a) with the second having a first narrow width and the bottom and a second larger width at the top to form aperture forming regions.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the to provided wherein an upper part of the 15second light blocking wall has a first width, and a lower part of the second light blocking wall has a second width smaller than the first width to allow for an aperture region above the sensor to better control the ligh entering and exiting the sensor and light emitter.
a.	As to claim 6 Huang does not teach further comprising a light filter covering on the light detection region.
Etschmaier teaches paragraph 15 to include filter with the sensor.
Further it was known at the time of filling to integrate a light filter to a sensor by adding on top of the detection surface.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a light filter on the detection region to filter out undesired wavelengths, and to prevent false positives detections from those undesired wavelengths.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896